326 S.W.3d 504 (2010)
Wendy E. HAMILTON and Estate of Blake Hamilton, by Stacey Velleca, Personal Representative, Appellants,
v.
GENERAL AMERICAN LIFE INSURANCE CO., Joseph Potter and Yvonne Potter-Mahan, Respondents.
No. ED 94173.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
William W. Cheeseman, Sr., Troy, MO, Ronald S. Ribaudo, St. Charles, MO, for appellants.
Ann E. Buckley, St. Louis, MO, David A. Dalton, II, St. Peters, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.


*505 ORDER
PER CURIAM.
Stacey Velleca, the personal representative of the Estate of Blake Hamilton, appeals from the trial court's judgment declaring that defendant General American Life Insurance Company correctly paid life insurance benefits to the decedent's stepchildren, Joseph Potter and Yvonne Potter-Mahan, the named contingent beneficiaries of a life insurance policy issued to the decedent. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).